C   ■   In    •   J   IN I. al
                                                                                            12/21/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: AF 06-0263


                                           AF 06-0263
                                                                                 ,
                                                                               DEC 2 0 2(122
                                                                             Bovv •n
IN THE MA1 IER OF AN APPOINTMENT TO THE                                 C.                      urt
COMMISSION ON COURTS OF LIMITED                                    0 R D ER ".
JURISDICTION




      On December 31, 2022, the Honorable Heidi J. Ulbricht will resign her position as
the District Court Judge member of the Commission on Courts of Limited Jurisdiction.
      The Court thanks Judge Ulbricht for her service to the Commission, the Court, and
the people of Montana.
      The Honorable David Grubich has expressed interest in an appointment as a
member of the Commission. Therefore, with the consent of the appointee,
      IT IS ORDERED that the Honorable David Grubich is appointed as the District
Court Judge member of the Commission on Courts of Limited Jurisdiction to a term of four
years, expiring on December 31, 2026.
      The Clerk is directed to provide a copy of this Order to the Honorable Heidi J.
Ulbricht, the Honorable David Grubich, each member of the Commission on Courts of
Limited Jurisdiction, Judicial Educator Shauna Ryan, and the State Bar of Montana.
      DATED this c-4..) day of December, 2022.




                                                               Chief Justice
    Justices




2